Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 6-12, 14-18 and 20-23 are pending.
Claims 1-4, 6-12, 14-18 and 20-23 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Armon Shahdadi on Dec 10, 2021.

Please amend claims 1, 5, 8, 13, 15, 19 and 21-23 as follows: 

1. 	(Currently Amended) A method for processing events from a source, comprising:
detecting a first event generated by the source;
predicting a probability of the first event being part of a span, wherein the span comprises a plurality of events occurring within a time threshold;
in an instance in which the probability exceeds a probability threshold, identifying a plurality of additional events expected to occur within the span;

in an instance in which all of the identified plurality of additional events occur within the time threshold:
packaging the first event and identified plurality of additional events and sending the package to an orchestrator; and
invoking a dynamic function for handling the package, wherein the dynamic function is a temporary function generated by the orchestrator;
in an instance in which fewer than all of the identified plurality of additional events occur within the time threshold:
sending the first event and any of the occurring plurality of additional events individually to the orchestrator; and
invoking a dynamic function for each of the first event and any of the plurality of additional events occurring within the time threshold.

5. 	(Cancelled).

8. 	(Currently Amended) A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for processing events from a source, the stages comprising:
detecting a first event generated by the source;
predicting a probability of the first event being part of a span, wherein the span comprises a plurality of events occurring within a time threshold;

waiting for the plurality of additional events to occur;
in an instance in which all of the identified plurality of additional events occur within the time threshold:
packaging the first event and identified plurality of additional events and sending the package to an orchestrator; and
invoking a dynamic function for handling the package;
in an instance in which fewer than all of the identified plurality of additional events occur within the time threshold:
sending the first event and any of the occurring plurality of additional events individually to the orchestrator; and
invoking a dynamic function for each of the first event and any of the plurality of additional events occurring within the time threshold,
wherein each stage of the method is implemented in a virtual machine remote from the source.

13.	(Cancelled).

15.	(Currently Amended) A system for processing events from a source, comprising:
a memory storage including a non-transitory, computer-readable medium comprising instructions; and

detecting a first event generated by the source;
predicting a probability of the first event being part of a span, wherein the span comprises a plurality of events occurring within a time threshold;
in an instance in which the probability exceeds a probability threshold, identifying a plurality of additional events expected to occur within the span;
waiting for the plurality of additional events to occur;
in an instance in which all of the identified plurality of additional events occur within the time threshold:
packaging the first event and identified plurality of additional events and sending the package to an orchestrator; and
invoking a dynamic function for handling the package, wherein the dynamic function is a temporary function generated by the orchestrator;
in an instance in which fewer than all of the identified plurality of additional events occur within the time threshold:
sending the first event and any of the occurring plurality of additional events individually to the orchestrator; and
invoking a dynamic function for each of the first event and any of the plurality of additional events occurring within the time threshold.

19.	(Cancelled).



22.	(New) The non-transitory, computer-readable medium of claim 8, wherein predicting the probability is performed by a machine learning model.

23.	(New) The system of claim 15, the stages further comprising persistently storing the package in a memory storage location.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 15, the primary reason for allowance is the inclusion of “waiting for the plurality of additional events to occur; in an instance in which all of the identified plurality of additional events occur within the time threshold: packaging the first event and identified plurality of additional events and sending the package to an orchestrator; and invoking a dynamic function for handling the package, wherein the dynamic function is a temporary function generated by the orchestrator;” in conjunction with the rest of the limitations of the claims.
As per independent claim 8, the primary reason for allowance is the inclusion of “sending the first event and any of the occurring plurality of additional events individually to the orchestrator; and invoking a dynamic function for each of the first event and any of the plurality of additional events occurring within the time threshold, wherein each stage of the method is implemented in a virtual machine remote from the source” in conjunction with the rest of the limitations of the claims.
Patton (US 20160034712 A1) – discloses a method for event detection and content surfacing, including: receiving a plurality of posts from a plurality of social networking systems; indexing each post; detecting an event within a geofence based on the post parameter values; identifying an event of interest based on the event parameter values; notifying a user account of the detected event when the detected event is determined to be of interest to the user account; aggregating event posts into a content stream for the user account; and facilitating user account interaction with and use of the event posts.

Gitlevich (US 20200364723 A1) – discloses machine learning-based approaches are used to automatically establish customer support sessions and/or assign customer support requests to customer support agents or other appropriate resources.  For example, during a customer support session between a customer and a customer support agent, a trained model can process session data obtained during the session to determine prediction information (e.g., a next message prediction score, a predicted time for receiving a next message, a capacity score, etc.) The prediction information can be compared to an appropriate threshold to determine whether to establish a customer support session and/or assign a customer support request to the agent, even though the agent may otherwise be considered at capacity.  In the situation it is determined to establish a session and/or assign a request to the agent, a session can be established and/or a request can be assigned to the agent based on scheduling or other information.

Optiz (US 20180018436 A1) – discloses techniques for creating event sequences from event data and then providing a visual analysis of event sequences.  An event sequencing application analyzes event-related data in order to group events in accordance with predetermined grouping criteria and to sort the events in a chronological order to generate the event sequences.  The event sequencing application further provides calculated sequence-specific metrics and a visual representation of event sequences for an event set, thus allowing a user to sort, filter, query, and perform various other types of analysis over the event sequences.

Shimanski (US 20140379904 A1) – discloses a time series data processing device for processing time series data that is a sequence of data received from a system that is a processing target over time includes a time series data search processing unit that receives, for details of the time series data and occurrence time information, a time series data search condition including events of a plurality of the time series data and an interval condition that is a condition of time intervals of the events occurring, and changes the interval condition using an allowable time lag that is allowable time of a set time lag in a transmission source of the time series data to thereby reflect the set time lag in the time series data search condition; and a data monitoring unit that monitors the time series data received from the system that is the processing target, using the time series data search condition changed by the time series data search processing unit.


None of the arts cited above teach the whole concept of packaging events occurring in a threshold period of time that are related to each other (and the added benefit of probability of expectation for this to occur). In addition, none of cited arts have the concept of dynamic function generation by an orchestrator. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401. The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente, can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196